Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of this Schedule 13G (including additional amendments thereto) with respect to the shares of common stock, par value $0.01 per share, of Emergent Capital, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. The undersigned acknowledge that each shall be responsible for the timely filing of any amendments to such joint filing and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others. Date:February 29, 2016 INDABA CAPITAL MANAGEMENT, L.P. By: IC GP, LLC, its general partner By: /s/Derek C. Schrier Name: Derek C. Schrier Title: Managing Member IC GP, LLC By: /s/ Derek C. Schrier Name: Derek C. Schrier Title: Managing Member /s/ Derek C. Schrier DEREK C. SCHRIER
